PER CURIAM HEADING




NO. 12-02-00071-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

SHAKENDRICK WALLACE,§
	APPEAL FROM THE 7TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	SMITH COUNTY, TEXAS




MEMORANDUM OPINION (1)
 This appeal is being dismissed because Appellant has failed, after notice, to pay or make
arrangements to pay the trial court clerk's fee for preparing the clerk's record.  Appellant's sentence
was imposed on January 25, 2002, making the clerk's record due on March 26, 2002.  On March 27,
2002, the clerk filed a motion in this court stating that an extension to file the clerk's record was
required because Appellant had not made a claim of indigence and had failed to either pay or make
arrangements to pay for the preparing of the clerk's record.  On April 2, 2002, this court extended
the time for the filing of the clerk's record to April 26, 2002.  On April 25, 2002, this court also 
informed Appellant that, pursuant to Tex. R. App. P. 37.3(b) and 42.3(c), the appeal would be
dismissed unless proof of full payment to the clerk was provided on or before May 10, 2002. 
	As of May 17, 2002, Appellant has neither provided proof of full payment or otherwise
responded to this Court's notice.  Accordingly, the appeal is dismissed.  Tex. R. App. P. 37.3(b),
42.3(c).      
Opinion delivered May 22, 2002.
Panel consisted of Worthen, J., and Griffith,J.

(DO NOT PUBLISH)
1.  See Tex. R. App. P. 47.1.